
QuickLinks -- Click here to rapidly navigate through this document




EMPLOYMENT AGREEMENT


    This Employment Agreement (the "Agreement") is entered into as of June  ,
2001 (the "Effective Date"), by and between Internap Network Services
Corporation (the "Company"), and [EMPLOYEE] ("Executive") (collectively the
"Parties").

    1.  Position and Duties. Executive shall continue to serve as the [TITLE]
for the Company, with such duties, authorities and responsibilities as are
commensurate with such position. Executive shall continue to report to the
[TITLE OF SUPERVISOR], and shall work from the Company's office in Seattle,
Washington.

    2.  Base Salary. Executive shall receive a base salary of [SALARY/MONTH] per
month, ([SALARY/ANNUAL] annualized), less standard payroll tax withholdings and
deductions ("Base Salary"). Executive's Base Salary shall be paid semi-monthly
in accordance with the Company's standard payroll practices.

    3.  Discretionary Bonus. Executive shall be eligible to receive an annual
discretionary bonus of up to fifty percent (50%) of Executive's then current
Base Salary based on the Company's performance and contributions made by
Executive in a given calendar year, as evaluated by the Company's Board of
Directors (the "Board") in its sole discretion (the "Discretionary Bonus"). The
Board, in its sole discretion, shall determine the amount of any such
Discretionary Bonus. Payment of any such bonus shall be subject to standard
payroll tax withholdings and deductions. To be eligible for such bonus,
Executive must be employed by the Company on December 31 of each calendar year
for which the Discretionary Bonus is paid.

    4.  Stock Option Grants. The Parties acknowledge that Executive has been
granted certain stock options as set forth in Exhibit A (collectively the
"Options"). The Options continue in effect, and each will be subject to the
terms and conditions of the Plan and Stock Option Agreement under which it was
granted, as referenced in Exhibit A.

    5.  Nature of Employment. Executive's employment with the Company continues
to be at-will. Both Executive and the Company shall have the right to terminate
the employment relationship at any time, with or without cause, and with or
without advance notice.

    6.  Severance Benefits. In the event that Executive's employment is
terminated without Cause or Executive resigns for Good Reason, within thirteen
(13) months of a Change in Control ("Change in Control Termination"), Executive
shall receive a payment equal to twelve (12) months of Executive's then current
Base Salary, less standard payroll tax withholdings and deductions.

    (a) For purposes of this Agreement, Change in Control means any of the
following: (i) a sale, lease or other disposition of all or substantially all of
the assets of the Company, (ii) a merger or consolidation in which the Company
is not the surviving corporation; (iii) a reverse merger in which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise; or (iv) an acquisition by
any person, entity or group within the meaning of Section 13(d) or 14(d) of the
Exchange Act, or any comparable successor provisions (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or an
Affiliate) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of Directors.

    (b) For the purposes of this Agreement, Cause shall mean any of the
following: (i) Executive's theft, dishonesty, or falsification of the Company's
documents or records; (ii) Executive's participation in a fraud or act of
dishonesty against the Company; (iii) any action

1

--------------------------------------------------------------------------------

taken in bad faith by Executive which has a detrimental effect on the Company's
reputation or business; (iv) Executive's failure or inability to perform any
reasonable assigned duties that is not remedied by Executive within forty-five
(45) days of written notice of such failure or inability from the Company;
(v) Executive's unremedied material breach of this Agreement after receipt of
written notice discussed above, any violation of the Company's written policies
constituting gross misconduct adversely and demonstrably affecting the Company's
business or reputation, or any intentional violation of the Executive's Employee
Confidentiality, Non-Raiding and Non-Competition Agreement that is not remedied
by Executive within fourteen (14) days of written notice of such breach from the
Company; or (vi) Executive's conviction (including any plea of guilty or nolo
contendere) of any felony or crime involving dishonesty. Executive's physical or
mental disability or death shall not constitute Cause hereunder.

    (c) For the purposes of the Agreement, Good Reason shall mean any one of the
following events which occurs without Executive's consent: (i) any reduction of
Executive's then existing Base Salary or annual bonus target by more than
twenty-five percent (25%), except to the extent that such compensation of all
other senior executives of the Company is similarly reduced; (ii) any material
reduction in the package of benefits and incentives, taken as a whole, provided
to Executive (except that employee contributions may be raised to the extent of
any cost increases imposed by third parties) or any action by the Company which
would materially and adversely affect Executive's participation or reduce
Executive's benefits under any such plans, except to the extent that such
benefits and incentives of all other senior executives of the Company are
similarly reduced; (iii) any material diminution of Executive's duties,
responsibilities, authority, reporting structure, titles or offices (excluding
for this purpose an isolated or inadvertent action not taken in bad faith which
is remedied by the Company immediately after notice thereof is given by
Executive), provided Executive gives the Company written notice of such material
diminution and it is not remedied by the Company within thirty (30) days of
receipt of such notice; (iv) any request that Executive relocate to a work site
that would increase Executive's one-way commute distance by more than fifty
(50) miles from Executive's then principal residence; or (v) any material breach
by the Company of its obligations under this Agreement that is not remedied by
Company within thirty (30) days of written notice of such breach from Executive.

    7.  Parachute Payments. If any cash compensation payment, employee benefits
or acceleration of vesting of stock options or other stock awards Executive
would receive in connection with the termination of Executive's employment
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then such Payment shall be reduced to the
Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive's receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting "parachute payments" is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless the Executive elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the effective date of Executive's termination of employment): reduction of
cash payments; reduction of employee benefits; and cancellation of accelerated
vesting of stock awards. In the event that acceleration of vesting of stock
award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive's stock
awards unless the Executive elects in writing a different order for
cancellation.

2

--------------------------------------------------------------------------------

    (a) The accounting firm engaged by the Company for general audit purposes as
of the day prior to the effective date of the Executive's termination of
employment shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting a change in ownership or effective control of the
Company, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

    (b) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive's right to a Payment arises (if requested at that time by the
Company or Executive) or at such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determination of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

    8.  Release. Upon termination of Executive's employment, Executive shall
execute and provide the Company with an effective release in the form attached
hereto as Exhibit B (the "Release"), as a condition of Executive's receipt of
any severance benefits provided under this Agreement.

    9.  Employee Confidentiality, Non-Raiding and Non-Competition Agreement.
Executive acknowledges his or her ongoing obligations under the Employee
Confidentiality, Non-Raiding and Non-Competition Agreement, attached hereto as
Exhibit C. Executive's duties under the Employee Confidentiality, Non-Raiding
and Non-Competition Agreement shall survive termination of Executive's
employment with the Company.

    10. Proprietary Rights and Inventions. For purposes of this Agreement, the
term "Proprietary Rights" shall mean all trade secret, patent, copyright, mask
work and other intellectual property rights throughout the world. For purposes
of this Agreement, the term "Inventions" shall mean all trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques.

    (a) Prior Inventions. Executive acknowledges that he or she has set forth on
Exhibit D (Disclosure of Prior Inventions) attached hereto a complete list of
all Inventions that Executive has, alone or jointly with others, conceived,
developed or reduced to practice or caused to be conceived, developed or reduced
to practice prior to the commencement of Executive's employment with the Company
that Executive considers to be his or her property or the property of third
parties and that Executive wishes to have excluded from the scope of this
Agreement (collectively referred to as "Prior Inventions"). If disclosure of any
such Prior Invention would cause Executive to violate any prior confidentiality
agreement, Executive understands that he or she is not to list such Prior
Inventions in Exhibit D but is only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit D for such purpose. If no such disclosure is attached,
Executive represents that there are no Prior Inventions. If, in the course of
Executive's employment with the Company, Executive incorporates a Prior
Invention into a Company product, process or machine, the Company is hereby
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to make, have made, modify, use and sell such Prior Invention.
Notwithstanding the foregoing, Executive agrees that he or she has and will not

3

--------------------------------------------------------------------------------

incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions (defined below) without the Company's prior written consent.

    (b) Assignment of Inventions. Subject to Section 11(e) below, Executive
hereby assigns and agrees to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all Executive's right, title and interest
in and to any and all Inventions (and all Proprietary Rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by Executive,
either alone or jointly with others, at any time during Executive's employment
with the Company. Inventions assigned to the Company, or to a third party as
directed by the Company pursuant to this Section 11, are hereinafter referred to
as "Company Inventions."

    (c) Nonassignable Inventions. Executive recognizes that, in the event of a
specifically applicable state law, regulation, rule, or public policy ("Specific
Inventions Law"), this Agreement will not be deemed to require assignment of any
invention which qualifies fully for protection under a Specific Inventions Law
by virtue of the fact that any such invention was, for example, developed
entirely on Executive's own time without using the Company's equipment,
supplies, facilities, or trade secrets and neither related to the Company's
actual or anticipated business, research or development, nor resulted from work
performed by Executive for the Company. In the absence of a Specific Inventions
Law, the preceding sentence will not apply.

    (d) Obligation to Keep Company Informed. Executive agrees that during the
period of his or her employment and for one (1) year after the termination of
his or her employment with the Company, Executive shall promptly and fully
disclose in writing to the Company all Inventions authored, conceived or reduced
to practice by Executive, either alone or jointly with others. In addition,
Executive agrees to promptly disclose to the Company all patent applications
filed by Executive or on his or her behalf within a year after the termination
of his or her employment. At the time of each disclosure, Executive will advise
the Company in writing of any Inventions that Executive believes fully qualify
for protection under the provision of a Specific Inventions Law, and Executive
will at that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without Executive's consent any
confidential information disclosed in writing to the Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under a
Specific Inventions Law. Executive agrees to preserve the confidentiality of any
Invention that does not fully qualify for protection under a Specific Inventions
Law.

    (e) Government or Third Party. Executive agrees to assign all Executive's
right, title and interest in and to any particular Company Invention to a third
party, including without limitation the United States, as directed by the
Company.

    (f)  Works for Hire. Executive acknowledges that all original works of
authorship which are or were made by Executive (solely or jointly with others)
within the scope of his or her employment and which are protectable by copyright
are "works made for hire," pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

    (g) Enforcement of Proprietary Rights. Executive agrees to assist the
Company in every proper way and to execute those documents and take such acts as
are reasonably requested by the Company to obtain, sustain and from time to time
enforce United States and foreign Proprietary Rights relating to Company
Inventions in any and all countries. Executive's obligation to assist the
Company with respect to Proprietary Rights relating to such Company Inventions
in any and all countries shall continue beyond the termination of Executive's
employment at mutually agreeable times, but the Company shall compensate
Executive at a reasonable rate after Executive's termination for the time
actually spent by Executive at the Company's request on such assistance.

4

--------------------------------------------------------------------------------

    In the event the Company is unable for any reason, after reasonable effort,
to secure Executive's signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his or her agent and attorney in fact, which appointment is coupled with an
interest, to act for and in Executive's behalf to execute, verify and file any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph with the same legal force and effect as if
executed by Executive. Executive hereby waives and quitclaims to the Company any
and all claims, of any nature whatsoever, which Executive now or may hereafter
have for infringement of any Proprietary Rights assigned hereunder to the
Company.

    11. Company Policies and Procedures. As an employee of the Company,
Executive will be expected to abide by all of the Company's policies and
procedures. The general employment policies and procedures of the Company shall
also govern Executive's employment relationship with the Company, except that
when the terms of this Agreement differ from or are in conflict with the
Company's general employment policies or procedures, this Agreement shall
control.

    12. General Provisions

    (a) This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive, the Company and their respective successors, assigns,
heirs, executors, administrators, except that Executive may not assign any of
his or her duties hereunder and Executive may not assign any of his or her
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

    (b) This Agreement, together with its exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Parties with
regard to the subject matter hereof. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises or representations. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Washington, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

    (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be modified so as to be
rendered valid and enforceable in a manner consistent with the intent of the
Parties insofar as possible.

    (d) A failure of Executive or the Company to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

    (e) Except to the extent provided herein, from and after the Effective Date,
this Agreement shall supersede that certain offer letter from the Company to
Executive dated [EFFECTIVE DATE], and any other employment, severance, change of
control or other agreement, whether oral or written, between the Parties with
respect to the subject matter hereof.

    (f)  This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

5

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Parties have executed this Agreement effected as of
the day and year first above written.

--------------------------------------------------------------------------------

    [NAME]    
INTERNAP NETWORK SERVICES CORPORATION
 
 
By:
 
 
   

--------------------------------------------------------------------------------

    [NAME]
[TITLE]    

Exhibit A—Schedule of Option Grants
Exhibit B—Release Agreement
Exhibit C—Employee Confidentiality, Non-Raiding and Non-Competition Agreement
Exhibit D—Disclosure of Prior Inventions

6

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
